

Exhibit 10.19




On June 1, 2006, the Board of Directors of the Federal Agricultural Mortgage
Corporation made the following changes to director compensation effective
immediately:



·  
The annual retainer payable to directors was increased from $12,500 to $14,000.

 

·  
The per diem for attending Board and Committee meetings was increased from $750
per day to $1,000 per day.

 

·  
The annual retainer payable to the Chairman of the Board was increased from
$17,500 to $21,500.

 

·  
The annual retainer payable to the Chairman of the Audit Committee was increased
from $15,000 to $19,000.


